Citation Nr: 0616845	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1997 to August 
1999. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 2004.  This matter was 
originally on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

A hearing was held on June 25, 2003, in Muskogee, Oklahoma, 
before Veterans Law Judge Gordon H. Shufelt, who has since 
retired from the Board.  A letter was sent to the veteran in 
February 2006 informing him of this matter with an offer to 
schedule him for another hearing.  The veteran did not 
respond with a request for another hearing.  Consequently, 
the undersigned Veterans Law Judge rendered a decision in 
this case.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record clearly and unmistakably 
shows that the veteran's back disorder existed prior to his 
entry into service.  

3.  The medical evidence of record clearly and unmistakably 
shows that the veteran's preexisting back disorder was not 
aggravated by service.  







CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303 (2005); 
VAOPGCPREC 3-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of May 2004 and Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in February 2001, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The February 2001 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The Appeals Management Center (AMC) 
mailed the veteran another VCAA notice in June 2004.  The 
Board recognizes that the June 2004 VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for the claimed disability, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
July 2000 rating decision, March 2002 Statement of the Case 
(SOC), March 2002 rating decision, August 2002 Supplemental 
Statement of the Case (SSOC), and August 2005 SSOC, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach the decision.  The March 2002 SOC and August 
2005 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  In so concluding, the Board 
also finds that the May 2004 Remand instruction directing the 
AMC to ensure that all notification required by 38 U.S.C.A. § 
5103(a) is fully complied with has been satisfied.  
(Dingess/Hartman was handed down after completion of 
development pursuant to the Remand.)

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and pertinent 
personnel records.  The RO afforded the veteran a local 
hearing before a Decision Review Officer in May 2002 and 
scheduled him for the June 2003 travel Board hearing.  In 
accordance with the Board's May 2004 Remand, the AMC afforded 
the veteran an examination in December 2004 and obtained a 
nexus opinion on the etiology of the claimed back disorder 
from Dr. C.T.  The veteran has not made the RO, AMC, or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  In 
addition, the Board finds that the AMC complied with the 
Board's May 2004 Remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Accordingly, the Board will proceed with 
appellate review.     

Service medical records showed that no back disorder was 
identified at the veteran's service enlistment examination 
conducted in August 1997.  On the Report of Medical History, 
however, the veteran reported a positive history for a "mild 
strain" of the back and neck as the result of a car wreck on 
October 31, 1996.  A February 1998 record showed that the 
veteran presented in the clinic with complaints of mid-back 
pain that he reported started during his first week in basic 
training.  He again reported a history of his involvement in 
a motor vehicle accident prior to service in October 1996.  
He indicated that he went through physical therapy for one 
year at that time.  After an examination, the examiner 
provided an assessment of mild thoracic back pain.  It was 
noted that the veteran would undergo an x-ray of the thoracic 
spine.  

Thereafter, the veteran was treated many times in service for 
chronic back pain.  Notably, a May 1998 physical therapy 
consultation showed that the veteran complained of recurrent 
mid-upper back pain for the past three months.  The veteran 
indicated that his symptoms began after a motor vehicle 
accident for which he underwent daily physical therapy for 
six months.  He was pain free until he jumped off a truck 
with a heavy load.  A June 1998 record noted that the veteran 
had complaints of low back pain and mid-back pain for the 
past two years with recurrent pain to the area since February 
1998.  Assessments of low back pain and mid-back pain were 
noted.  An August 1998 record showed that the veteran 
reported that he was physically thrown from a nightclub, and 
he landed on his left side (face, shoulder); when he stood 
up, he experienced back pain.  An assessment of 
thoracic/lumbar strain, mild closed head injury, and left 
shoulder contusion was noted.  A September 1998 record 
indicated that a magnetic resonance imaging (MRI) scan 
revealed Schmorl's nodes at T8-9, T9-10, and T12, otherwise 
normal.  An assessment of chronic low back pain (thoracic 
pain) was noted.  It was also noted that a medical evaluation 
board (MEB) should be considered.  An October 1998 record 
showed that an examiner noted that the veteran had a six-
month history of mid-back pain possibly secondary to 
Schmorl's nodes seen on MRI.  The examiner noted an 
assessment of chronic back pain.  An October 1998 record 
noted that x-rays of the thoracic spine and lumbosacral spine 
were within normal limits and an MRI revealed no herniated 
nucleus pulposus or masses, but there were Schmorl's nodes on 
the superior and inferior end plates of T8-9, T9-10, T12-L1 
with disc space narrowing on "abr." signal, noted as mild 
Scheuermann's disease.  The examiner noted an assessment of 
chronic pain syndrome.  A November 1998 Physical Profile 
Serial Report showed that the veteran's physical profile was 
revised from a "1" to a "4" for chronic lower back pain.  
See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  

The MEB report dated in December 1998 showed that a medical 
board was convened.  The veteran was noted to be diagnosed 
with chronic thoracic back pain.  The approximate date of 
origin was noted to be "October 1996/February 1998" and 
that it existed prior to service and was not permanently 
aggravated by service.  In an attached report, K.H. noted 
that the veteran was in an auto accident in October 1996, 
where he sustained his first back injury.  Since the 
accident, the veteran had had chronic back pain and he re-
injured his back again in tech school in February 1998.  
Since then the veteran had complained of chronic thoracic 
back pain and had been in Physical Therapy, Orthopedics, and 
Physical Medical Rehabilitation (PMR).  K.H. reported an 
affirmative response to the question of whether the pain was 
in the line of duty.  K.H. noted that despite extensive 
physical therapy courses, orthopedic recommendations, PMR 
recommendation, multiple trials of nonsteroidal anti-
inflammatory drugs, muscle relaxants, and anti-depressants, 
the veteran continued to experience pain.  K.H. recommended 
the veteran's referral to a Physical Evaluation Board (PEB).  
A December 1998 letter noted that a thorough search had been 
conducted for a Line of Duty Determination on the veteran 
regarding his injury in February 1998, but there was no 
indication that one was ever done.  

Records dated in February 1999 noted that an administrative 
discharge was recommended based on the veteran's pattern of 
misconduct and failure in alcohol abuse treatment.  An April 
1999 Report of Investigation Line of Duty and Misconduct 
Status showed that the veteran claimed that he injured his 
back when he jumped off the back of a truck with a rucksack 
during the Ground Combat Skills Course.  The investigating 
officer noted that K.H. indicated that the veteran's injury 
was likely to result in permanent disability.  The 
investigating officer commented that though he found the 
circumstances surrounding the incident to be in the line of 
duty, this was not the root cause of the chronic back pain.  
He noted that the investigation found that this incident 
might have agitated a pre-existing condition, but it was not 
the root cause of the illness.  Finally, the investigation 
officer noted that further investigation into the facts 
surrounding the actual root cause of the illness and entry 
into service with a pre-existing back problem was not the 
intent of the investigation and was not pursued.  

An April 1999 Findings and Recommended Disposition of USAF 
Physical Evaluation Board noted that the veteran was 
diagnosed with chronic thoracic back pain that existed prior 
to service without service aggravation and alcohol 
dependency.  The PEB representative noted that the veteran's 
medical condition existed prior to service, which prevented 
him from performing duties commensurate with his position.  
The IPEB noted that service had not permanently aggravated 
the veteran's condition.  The IPEB found the veteran unfit 
for further military service and recommended his discharge.  
The IPEB indicated that the veteran initially injured his 
back during an "EPTS MVA" in October 1996, which required 2 
to 3 months of formal physical therapy, 6 to 12 months of 
home therapy, and about 1 year of medications for both pain 
and muscle relaxation.  The IPEB noted that the veteran 
apparently recovered from this injury, however, he 
subsequently ceased all further participation in organized 
sports in which he had previously lettered (basketball and 
football).  The FPEB found the veteran unfit and argued that 
the condition clearly existed prior to service without any 
permanent service aggravation and recommended discharge.  

Records from Oklahoma Spine Hospital and Canon Park 
Physicians dated from March 2000 to June 2000 showed that the 
veteran underwent thoracic epidural steroid injections for 
myofascial tenderness.  

At the May 2002 RO hearing, the veteran testified that at the 
time of his enlistment, he had no problems with his back.  He 
testified that he injured his back during a training exercise 
at the Camp Bullis String tech school when he jumped off of a 
duce and a person behind him carrying an M-16 landed on him, 
hitting him in the back.  He indicated that he later woke up 
in the infirmary.  He maintained that ever since that 
incident he had had ongoing symptoms associated with his back 
for which he had continually received treatment.  He 
testified that he had had three epidural steroid injections 
since his discharge from service.  He denied that he was 
currently receiving any physical therapy, but he reported 
that he was on anti-inflammatory medications.  He testified 
that he had not been undergoing any treatment "at least six 
or so months" before he enlisted in service.  He reported 
that he was playing football at the time of the October 1996 
accident.  He continued physical therapy and seeing the 
doctor for the injury until approximately January 1997.  As 
for after service treatment, he had not seen his doctor since 
the last epidural injection he received.   

At the June 2003 travel Board hearing, the veteran testified 
that he sustained the injury to his back when the butt of the 
other guy's gun hit his back.  He maintained that he was 
initially treated for this injury at the infirmary at Camp 
Bullis and then he was treated at Lackland.  He added that he 
was placed on a "PT type schedule" and he was given muscle 
relaxers and painkillers.  After providing this testimony, he 
then later denied that he sought treatment for his back while 
in boot camp.  He went on to describe the circumstances 
surrounding his October 1996 motor vehicle accident.  He 
indicated that he sustained a "sort of a whiplash" from the 
seat belt on his neck and back.  He went through physical 
therapy just for a "brief stint" and then he went back to 
school and started playing sports again (track).  He 
indicated that he was advised by doctors that he had strained 
his muscles.  He testified that he was in football or 
basketball at the time of the incident and he was unable to 
play after the injury, so he missed the football and 
basketball season and picked up track later.  He testified 
that the injury from the pre-service car accident involved 
the cervical and upper thoracic area of his spine whereas the 
in-service rifle butt hit him in the "lower thoracic, like 
lumbar region" around T12 to L1, or in a lower area than 
where he experienced the pain before service-which was the 
area in which he currently experienced pain.  

In a December 2004 report, Dr. C.T. reported that he reviewed 
the veteran's claims file.  The veteran described the 
February 1998 incident and the pre-service motor vehicle 
accident, but maintained that the injury was essentially to 
his neck rather than to the middle of his back.  Dr. C.T. 
reported that x-rays taken of the veteran's thoracolumbar 
spine were essentially normal.  Dr. C.T. discussed at length 
various documents contained in the claims file.  Dr. C.T. 
provided a diagnosis of thoracic back pain, mechanical type, 
exact etiology not established.  

Dr. C.T. commented that there were no records on the injury 
the veteran reported he sustained after jumping from a truck.  
Dr. C.T. maintained that on the current examination, there 
was no evidence of anything other than mechanical back 
discomfort in the area.  Dr. C.T. summarized as follows:  1) 
there was a jumping incident, which reportedly injured the 
veteran's back; 2) there was significant evidence that there 
was substantial injury and treatment to the same area of the 
body prior to his joining the service; 3) the induction 
physical appeared to be somewhat inadequate in addressing 
these issues; 4) there seemed to be "escalation" in the 
mechanism of injury over time (with respect to the veteran's 
description of how the in-service accident occurred); 5) and 
there were absolutely no records referable to the veteran's 
prior injury, or more particularly to the legal settlement.  
Dr. C.T. also noted that there was one entry that suggested 
that the veteran might possibly have Scheuermann's Disease.  
Dr. C.T. maintained that the veteran clearly did not meet the 
criteria for that diagnosis, having a thoracic kyphosis angle 
of only 30 degrees from T5 to T12 and having no significant 
wedge deformities in the thoracic region.  

Dr. C.T. concluded that the veteran's record did not present 
a very persuasive evidence for a significant injury causing 
or significantly aggravating his current back condition.  Dr. 
C.T. explained that there was fairly strong circumstantial 
evidence of significant preexisting back injury to the area, 
with a notable lack of any documents to support the veteran's 
claim that he was asymptomatic up until the alleged incident 
of jumping from the back of a truck.  Dr. C.T. observed that 
there were some records indicating that the veteran gave up 
heavy sports, such as football and basketball after his 
injury.  Dr. C.T. indicated that he thought that the Board 
would be on very good grounds for not granting service 
connection for the claimed disorder.  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  

While the veteran reported a positive history for a back 
injury stemming from an October 1996 motor vehicle accident, 
no back disorder was clinically identified at his service 
enlistment examination in August 1997.  His spine was 
clinically evaluated as normal.  The service medical records, 
however, are replete with references to a pre-service motor 
vehicle accident in which the veteran reportedly sustained an 
injury to his back, notwithstanding recent testimony in June 
2003 in which the veteran maintained for the first time that 
the area of his back hit in-service involved a lower area of 
his back or the medical history he provided to Dr. C.T. 
indicating that the injury was only to his neck.  The Board 
finds that statements the veteran made contemporaneous to his 
service and given for the purpose of obtaining medical 
treatment more probative than statements and testimony made 
years later in support of a claim for monetary benefits.  For 
these reasons, and in consideration of the medical findings 
in service, the Board finds that the first prong of the two-
pronged test noted above has been met.

As for the second prong, based on a review of the claims file 
and an examination of the veteran, Dr. C.T. opined that the 
veteran's preexisting back disorder was not aggravated by his 
military service.  In addition, while the findings of the MEB 
and PEB that the veteran's back disorder preexisted service 
and was not aggravated thereby are not binding on the Board 
as to the issue of the veteran's entitlement to compensation 
benefits, the findings are accorded a significant amount of 
weight as they constitute contemporaneous evidence of the 
veteran's medical condition in service and various events 
that transpired during that period.  There is no competent 
medical opinion of record contrary to Dr. C.T's opinion and 
the MEB and PEB findings.  Although the veteran contends that 
his back disorder was permanently worsened by his service, as 
a layman he is not competent to render a medical diagnosis or 
offer an opinion on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the Board finds that Dr. C.T.'s opinion 
coupled with the MEB and PEB findings during service rise to 
the level of clear and unmistakable evidence that the 
veteran's back disorder was not aggravated during service.  
For these reasons, the Board finds that the second prong of 
the two-pronged test noted above has been met.  Accordingly, 
the presumption of soundness has been rebutted, and service 
connection for a back disorder is not warranted. 


ORDER

Service connection for a chronic back disorder is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


